 Case: 6:18-cv-00277-KKC Doc #: 39 Filed: 09/13/19 Page: 1 of 1 - Page ID#: 586



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON



DERIC LOSTUTTER                                            CIVIL NO. 6:18-277-KKC
      Plaintiff,

v.                                                                  ORDER

MATT BEVIN, being sued in his official capacity
as Governor of the Commonwealth of Kentucky
and member of Kentucky Parole Board,
      Defendant.



                                         *** *** ***

       On the Court’s own motion, the hearing on October 18, 2019 is converted to a

telephonic hearing and is RESCHEDULED to October 24, 2019 at 11:30 a.m. The parties

are instructed to call 888-684-8852, using access code 6823688. Please dial in a few minutes

before the conference is scheduled to begin.


       Dated September 13, 2019
